          Case 1:19-cr-00007-NONE-BAM Document 217 Filed 09/09/20 Page 1 of 5


 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KATHLEEN A. SERVATIUS
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00007-DAD-BAM
12                                  Plaintiff,            STIPULATION TO CONTINUE STATUS
                                                          CONFERENCE AND ORDER THEREON
13                           v.
14   HECTOR OCHOA, ET. AL.                                Date: June 8, 2020
                                                          Time: 10:00 a.m.
15                                  Defendants.           Honorable Barbara A. McAuliffe
16

17

18          The United States of America, by and through MCGREGOR W. SCOTT, United States

19   Attorney, and KATHLEEN A. SERVATIUS and KATHERIN A. SCHUH, Assistant United States

20   Attorneys, and the defendant Hector Ochoa, by and through his attorney of record, hereby stipulate to

21   continue the status conference in this case from September 14 until December 14, 2020 at 1:00 p.m.

22          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the

23   Eastern District of California until further notice. This General Order was entered to address public

24   health concerns related to COVID-19. Further, pursuant to General Order 611 and 620, this Court’s

25   declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s

26   Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district

27   judges to continue all criminal matters to a date after May 1, 2021. 1

28          1
              A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
     request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
      STIPULATION TO CONTINUE STATUS CONFERENCE
      AND TO EXCLUDE TIME
                                                          1
           Case 1:19-cr-00007-NONE-BAM Document 217 Filed 09/09/20 Page 2 of 5


 1          Although the General Orders and declaration of emergency address the district-wide health
 2   concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision
 3   “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record
 4   findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-
 5   record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such
 6   failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153
 7   (9th Cir. 2000) (explaining that a judge ordering and ends-of-justice continuance must set forth explicit
 8   findings on the record “either orally or in writing”).
 9          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory
10   and inexcusable—General Orders 611, 612, 617, 618, and 620 and the subsequent declaration of judicial
11   emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the
12   judge granted such continuance on the basis of his findings that the ends of justice served by taking such
13   action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §
14   3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of the
15   case, either orally or in writing, its reason or finding that the ends of justice served by the granting of
16   such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.
17          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”
18   18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address
19   continuances stemming from pandemics, natural disasters, or other emergencies, this Court has
20   discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-
21   week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d
22   764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.
23   Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to
24   exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).
25   The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated
26   by the statutory rules.
27   ///
28
     will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
       STIPULATION TO CONTINUE STATUS CONFERENCE
       AND TO EXCLUDE TIME
                                                              2
          Case 1:19-cr-00007-NONE-BAM Document 217 Filed 09/09/20 Page 3 of 5


 1          In light of the societal context created by the foregoing, this Court should consider the following
 2   case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
 3   justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date
 4   for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any
 5   pretrial continuance must be “specifically limited in time”).
 6          The parties request that time be excluded between September 14, 2020 and December 14, 2020
 7   for the following reasons: defense require additional time to consult with their clients in light of the
 8   difficulties caused by preventive measures at the jail, to review the current charges, to conduct
 9   investigation and research related to the charges, to review and copy discovery for this matter, to discuss
10   potential resolutions, to prepare pretrial motions, and to otherwise prepare for trial. Defense
11   investigation has been slowed by the inability to review discovery with their clients and communication
12   has been hampered given the conditions at the jail. The case involves several seizures, approximately
13   10,300 pages of discovery, and discovery in the form of several gigabytes. The proposed status
14   conference date represents the earliest date that all counsel are available thereafter, taking into account
15   counsels’ schedules, defense counsels’ commitments to other clients, and the need for preparation in the
16   case and further investigation. In addition, the public health concerns cited by General Order 611, 612,
17   617, and 618 and the judicial declaration of emergency and presented by the evolving COVID-19
18   pandemic, an ends-of-justice delay is particularly apt in this case because counsel or other relevant
19   individuals have been encouraged to telework and minimize personal contact to the greatest extent
20   possible.
21          The parties further believe that time should be excluded, in that failure to grant the requested
22   case schedule would unreasonably deny the defendants continuity of counsel, and unreasonably deny
23   both the defendants and the government the reasonable time necessary for effective preparation, taking
24   into account the parties’ due diligence in prosecuting this case. 18 U.S.C. Section 3161(h)(7)(B)(iv).
25   Based on the above-stated findings, the ends of justice served by the schedule as requested outweigh the
26
            2
              The parties note that General Order 612 acknowledges that a district judge may make
27   “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
     Cal. March 18, 2020).
28

      STIPULATION TO CONTINUE STATUS CONFERENCE
      AND TO EXCLUDE TIME
                                                           3
          Case 1:19-cr-00007-NONE-BAM Document 217 Filed 09/09/20 Page 4 of 5


 1   interest of the public and the defendant in a trial within the original date prescribed by the Speedy Trial
 2   Act. Therefore, the parties request that the Court exclude the time until the new hearing date from
 3   calculations under the Speedy Trial Act.
 4          Some defendants are near to reaching a resolution of this case and will place their matters on for
 5   change of plea when resolution is reached.
 6   Dated: September 4, 2020                              MCGREGOR W. SCOTT
                                                           United States Attorney
 7

 8                                                         /s/ Kathleen A. Servatius
                                                           KATHLEEN A. SERVATIUS
 9                                                         Assistant United States Attorney

10

11
     DATED: September 8, 2020                      /s/ Richard M. Oberto
12                                                 Richard M. Oberto
                                                   Attorney for Defendant Hector Ochoa
13

14   DATED: September 8, 2020                      /s/ Matthew Lombard
                                                   Matthew Lombard
15                                                 Attorney for Defendant Manual Delgado-Montenegro

16
     DATED: September 8, 2020                      /s/ Daniel L. Harralson
17                                                 Daniel L. Harralson
                                                   Attorney for Defendant Ricardo Andrade
18

19   DATED: September 8, 2020                      /s/ Roger Dale Wilson
                                                   Roger Dale Wilson
20                                                 Attorney for Defendant Miguel Meza

21
     DATED: September 8, 2020                      /s/ Mark Wade Coleman
22                                                 Mark Wade Coleman
                                                   Attorney for Defendant Eleutario Martinez
23

24   DATED: September 8, 2020                      /s/ Kevin P. Rooney
                                                   Kevin P. Rooney
25                                                 Attorney for Defendant Miguel Calderon

26
     DATED: September 8, 2020                      /s/ Farid Yagedar
27                                                 Farid Yagedar
                                                   Attorney for Defendant Olga DeSeverin
28

      STIPULATION TO CONTINUE STATUS CONFERENCE
      AND TO EXCLUDE TIME
                                                          4
         Case 1:19-cr-00007-NONE-BAM Document 217 Filed 09/09/20 Page 5 of 5


 1   DATED: September 8, 2020                     /s/ David Arredondo
                                                  David Arredondo
 2                                                Attorney for Defendant Manuel Astorga
 3
     DATED: September 8, 2020                     /s/ Dale Blickenstaff
 4                                                Dale Blickenstaff
                                                  Attorney for Defendant Jose Robledo Carranza
 5

 6   DATED: September 8, 2020                     /s/ Mark A. Broughton
                                                  Mark A. Broughton
 7                                                Attorney for Defendant Pedro Garcia
 8
     DATED: September 8, 2020                     /s/ Carol Ann Moses
 9                                                Carol Ann Moses
                                                  Attorney for Defendant Ronnie Mesa, Jr.
10

11

12                                                  ORDER

13
            IT IS SO ORDERED that the Status Conference is continued from September 14, 2020 to
14
     December 14, 2020, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded
15
     pursuant to 18 U.S.C. Section 3161(h)(7)(B)(iv).
16

17   IT IS SO ORDERED.
18
        Dated:    September 9, 2020                          /s/ Barbara   A. McAuliffe          _
19                                                      UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27
28

      STIPULATION TO CONTINUE STATUS CONFERENCE
      AND TO EXCLUDE TIME
                                                         5
